Exhibit EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and among THE MIDDLEBY CORPORATION, CHEF ACQUISITION CORP. and TURBOCHEF TECHNOLOGIES, INC. Dated AUGUST 12, 2008 TABLE OF CONTENTS Page Index of Defined Terms Index - iv ARTICLE I THE MERGER Section 1.1 The Merger 1 Section 1.2 Effective Time 2 Section 1.3 Closing 2 Section 1.4 Directors and Officers of the Surviving Corporation 2 Section 1.5 Subsequent Actions 2 ARTICLE II CONVERSION OF SECURITIES Section 2.1 Conversion of Capital Stock 3 Section 2.2 Exchange of Certificates 4 Section 2.3 Company Equity Plans; Exchange Rights 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Organization 9 Section 3.2 Subsidiaries and Affiliates 10 Section 3.3 Capitalization 10 Section 3.4 Authorization; Validity of Agreement; Company Action 12 Section 3.5 Board Approvals 13 Section 3.6 Required Vote 13 Section 3.7 Consents and Approvals; No Violations 13 Section 3.8 Company SEC Documents and Financial Statements 14 Section 3.9 Absence of Certain Changes 16 Section 3.10 No Undisclosed Liabilities 16 Section 3.11 Litigation; Orders 16 Section 3.12 Employee Benefit Plans; ERISA 17 Section 3.13 Taxes 19 Section 3.14 Material Contracts. 21 Section 3.15 Real and Personal Property 22 Section 3.16 Intellectual Property 23 Section 3.17 Labor Matters 25 Section 3.18 Compliance with Laws 26 Section 3.19 Condition of Assets 26 Section 3.20 Customers and Suppliers 26 Section 3.21 Environmental Matters 27 Section 3.22 Insurance 29 Section 3.23 Certain Business Practices 30 Section 3.24 Information Supplied 30 Section 3.25 Opinion of Financial Advisor 30 Section 3.26 Brokers 31 Section 3.27 State Takeover Statutes 31 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section 4.1 Organization 31 Section 4.2 Authorization; Validity of Agreement; Necessary Action 32 Section 4.3 Consents and Approvals; No Violations 32 Section 4.4 Capitalization 33 Section 4.5 Parent SEC Documents and Financial Statements 33 Section 4.6 Information Supplied 36 Section 4.7 Brokers 36 Section 4.8 Interim Operations of Merger Sub 36 Section 4.9 Parent-Owned Shares of Company Common Stock 36 Section 4.10 Adequate Funds and Stock 36 ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER Section 5.1 Interim Operations of the Company 37 Section 5.2 No Solicitation 39 Section 5.3 Right to Make Adverse Recommendation Change Due to Intervening Event. 42 ARTICLE VI ADDITIONAL AGREEMENTS Section 6.1 Company Stockholder Meeting; Form S-4 and Proxy Statement 43 Section 6.2 Notification of Certain Matters 45 Section 6.3 Access; Confidentiality 45 Section 6.4 Publicity 46 Section 6.5 Insurance and Indemnification 46 Section 6.6 Further Action; Reasonable Best Efforts 47 Section 6.7 State Takeover Laws 47 Section 6.8 Stockholder Litigation 47 Section 6.9 Financial Information and Cooperation 48 ii Section 6.10 SEC Reports 48 Section 6.11 Tax-Free Reorganization Treatment 48 Section 6.12 NASDAQ Listing 49 Section 6.13 Employee Benefits 49 Section 6.14 Section 16 Matters 50 Section 6.15 Pay-Off Letter 50 ARTICLE VII CONDITIONS Section 7.1 Conditions to Each Party's Obligations to Effect the Merger 51 Section 7.2 Additional Conditions to Obligation of Parent and Merger Sub to Effect the Merger 52 Section 7.3 Additional Conditions to Obligation of the Company to Effect the Merger 53 ARTICLE VIII TERMINATION Section 8.1 Termination 54 Section 8.2 Notice of Termination; Effect of Termination 55 ARTICLE IX MISCELLANEOUS Section 9.1 Amendment and Modification 56 Section 9.2 Non-Survival of Representations and Warranties 57 Section 9.3 Expenses 57 Section 9.4 Certain Definitions 57 Section 9.5 Notices 60 Section 9.6 Interpretation 61 Section 9.7 Jurisdiction 61 Section 9.8 Service of Process 62 Section 9.9 Specific Performance 62 Section 9.10 Counterparts 62 Section 9.11 Entire Agreement; No Third-Party Beneficiaries 62 Section 9.12 Severability 63 Section 9.13 Governing Law 63 Section 9.14 Assignment 63 Section 9.15 Obligation of Parent 63 Schedules Schedule 1Persons Executing Voting and Support Agreements Schedule 2Treatment of Outstanding 1994 Plan Options Schedule 3MSLO Warrant Waiver, Amendment and Assumption iii Index of Defined Terms Defined Term Page 401(k) Plan 50 Acquisition Agreement 41 Acquisition Proposal 56 Adverse Recommendation Change 40 Agreement 1 Benefit Plans 17 Business Day 57 Cash Consideration 3 CERCLIS 28 Certificate 3 Closing 2 Closing Date 2 COBRA 18 Code 57 Company 1 Company Board of Directors 1 Company Board Recommendation 13 Company Disclosure Schedule 9 Company Employees 49 Company Financial Advisor 30 Company Material Adverse Effect 9 Company SEC Documents 14 Company Stockholder Approval 13 Company Stockholder Meeting 43 Company Subsidiary 10 Confidentiality Agreement 40 Contract 13 Credit Agreement 50 D&O Insurance 46 Delaware Courts 61 DGCL 57 Dissenters' Excess Cash 4 Dissenting Shares 4 Effective Time 2 Encumbrances 10 End Date 54 Environmental Claim 29 Environmental Laws 29 ERISA 17 ERISA Affiliate 18 Exchange Act 57 Index - iv Exchange Agent 4 Exchange Fund 5 Exchange Ratio 3 Exchange Right 8 Financial Statements 14 Financing 47 Form S-4 43 GAAP 14 Global Asset Purchase Agreement 37 Governmental Entity 13 Hazardous Substances 29 HSR Act 13 Intellectual Property 57 knowledge 57 Law 57 Leased Real Property 23 Lender 50 Material Contracts 22 Material Licenses 22 Merger 1 Merger Consideration 3 Merger Sub 1 Merger Sub Common Stock 3 MSLO Warrant 57 Multiemployer Pension Plans 17 NPL 28 Option 7 Option Plans 7 Order 57 Outside Date 54 Outstanding 1994 Plan Options 7 Parent 1 Parent 401(k) Plan 50 Parent Common Stock 3 Parent Disclosure Schedule 31 Parent Financial Statements 34 Parent Plan 49 Parent Reference Price 57 Parent SEC Documents 33 Pension Plans 17 Permitted Encumbrances 58 Person 10 Proxy Statement 43 Real Property Lease 23 Reinstated Recommendation 43 Reportable Transaction 20 Index - v Representatives 39 Restricted Stock Unit 7 Sarbanes-Oxley Act 14 SEC 58 Securities Act 58 Shares 1 Stock Consideration 3 Subsidiary 10 Superior Proposal 41 Surviving Corporation 1 Tail Policy 46 Tax 58 Tax Return 59 Taxable 58 Taxes 58 Taxing Authority 59 Termination Fee 56 Voting and Support Agreement 59 Voting Debt 11 WARN Act 26 Index - vi AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this "Agreement"), dated August 12, 2008, by and among The Middleby Corporation, a Delaware corporation ("Parent"), Chef Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of Parent ("Merger Sub"), and TurboChef Technologies, Inc., a Delaware corporation (the "Company"). WHEREAS, the Board of Directors of each of Parent, Merger Sub and the Company has unanimously approved and declared advisable the acquisition of the Company by Parent by means of the merger of the Company with and into Merger Sub upon the terms and subject to the conditions set forth herein and have approved and declared advisable this Agreement; WHEREAS, the Board of Directors of the Company (the "Company Board of Directors") has unanimously determined that the Merger Consideration (as defined in Section 2.1(c)) to be received by holders of shares of common stock, par value $0.01 per share, of the Company (the "Shares") is fair to the holders of such Shares from a financial point of view and has resolved to recommend that the holders of Shares adopt this Agreement, upon the terms and subject to the conditions set forth herein; and WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to Parent's willingness to enter into this Agreement, each director, executive officer and stockholder of the Company set forth on Schedule 1 hereto has executed a Voting and Support Agreement in respect of Shares beneficially owned by such director, officer or stockholder, the forms of which are attached hereto as an exhibit to Schedule 1. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto agree as follows: ARTICLE I THE MERGER Section 1.1The Merger.(a)Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time,the Company and Merger Sub shall consummate a merger (the "Merger") pursuant to which (i) the Company shall be merged with and into Merger Sub and the separate corporate existence of the Companyshall thereupon cease, (ii) Merger Sub shall be the successor or surviving corporation in the Merger and shall continue to be governed by the Laws of the State of Delaware, and (iii) the separate corporate existence of Merger Sub with all its rights, privileges, immunities, powers and franchises shall continue unaffected by the Merger.The corporation surviving the Merger is sometimes hereinafter referred to as the "Surviving Corporation."The Merger shall have the effects set forth in the DGCL. 1 (b)The Certificate of Incorporation of Merger Sub, as in effect immediately prior to the Effective Time, shall be the Certificate of Incorporation of the Surviving Corporation, until thereafter amended as provided by Law and such Certificate of Incorporation. (c)The Bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall be the Bylaws of the Surviving Corporation, until thereafter amended as provided by Law, the Certificate of Incorporation of the Surviving Corporation and such Bylaws. Section 1.2Effective Time.Subject to the provisions of this Agreement, on the Closing Date (as defined in Section 1.3), the parties shall (i) file the appropriate Certificate of Merger in such form as is required by and executed in accordance with the relevant provisions of the DGCL and (ii) make all other filings or recordings required under the DGCL.The Merger will become effective at such time as the Certificate of Merger is duly filed with the Secretary of State of the State of Delaware, or at such subsequent date or time as the Company and Merger Sub agree and specify in the Certificate of Merger (such time hereinafter referred to as the "Effective Time"). Section 1.3 Closing.The closing of the Merger (the "Closing") will take place at 10:00 a.m., Chicago time, as soon as practicable, but in any event no later than the second Business Day after satisfaction or waiver of all of the conditions set forth in Article VII (the "Closing Date"), at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 333 West Wacker Drive, Chicago, Illinois 60606, unless another date or place is agreed to in writing by the parties hereto. Section 1.4Directors and Officers of the Surviving Corporation.The directors of Merger Sub immediately prior to the Effective Time shall, from and after the Effective Time, be the directors of the Surviving Corporation, and the officers of the Company immediately prior to the Effective Time shall, from and after the Effective Time, be the officers of the Surviving Corporation, in each case until their respective successors shall have been duly elected, designated or qualified, or until their earlier death, resignation or removal in accordance with the Surviving Corporation's Certificate of Incorporation and Bylaws. Section 1.5 Subsequent Actions.If at any time after the Effective Time the Surviving Corporation shall determine, in its reasonable discretion, that any actions are necessary or desirable to vest, perfect or confirm of record or otherwise in the Surviving Corporation its right, title or interest in, to or under any of the rights, properties or assets of either of the Company or Merger Sub acquired or to be acquired by the Surviving Corporation as a result of, or in connection with, the Merger or otherwise to carry out this Agreement, then the officers and directors of the Surviving Corporation shall be authorized take all such actions as may be necessary or desirable to vest all right, title or interest in, to and under such rights, properties or assets in the Surviving Corporation or otherwise to carry out this Agreement. 2 ARTICLE II CONVERSION OF SECURITIES Section 2.1Conversion of Capital Stock.As of the Effective Time, by virtue of the Merger and without any action on the part of the holders of any Shares or the holders of the common stock, par value $0.01 per share, of Merger Sub (the "Merger Sub Common Stock"): (a)Each outstanding share ofMerger Sub Common Stock shall remain outstanding and shall constitute the only issued and outstanding shares of common stock of the Surviving Corporation. (b)All Shares that are owned by the Company as treasury stock and any Shares owned by Parent, Merger Sub or any other wholly-owned Subsidiary of Parent shall be cancelled and retired, and no consideration shall be delivered in exchange therefor. (c)Subject to Section 2.1(e) below, each outstanding Share, (other thanShares to be cancelled in accordance with Section 2.1(b) and other than Dissenting Shares) shall be converted into the right to receive: (i) 0.0486(the "Exchange Ratio") of a validly issued, fully paid and nonassessable share of the common stock, par value $0.01 per share, of Parent ("Parent Common Stock") (the "Stock Consideration"), and (ii) $3.67 in cash, without interest (the "Cash Consideration", and together with the Stock Consideration, the"Merger Consideration").At the Effective Time, all Shares converted into the right to receive the Merger Consideration pursuant to this Section 2.1(c) shall no longer be outstanding and shall automatically be cancelled and shall cease to exist, and each holder of a certificate (or, in the case of uncertificated Shares, evidence of such Shares in book-entry form) which immediately prior to the Effective Time represented any such Shares (each, a "Certificate") shall cease to have any rights with respect thereto, except the right to receive the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d), in each case to be issued or paid in consideration therefor upon surrender of such Certificate(or, in the case of uncertificated Shares, evidence of such Shares in book-entry form) in accordance with this Section 2.2(b), without interest.Notwithstanding the foregoing, if between the date of this Agreement and the Effective Time, the shares of outstanding Parent Common Stock shall have been changed into a different number of shares or a different class, by reason of the occurrence or record date of any stock dividend, subdivision, reclassification, recapitalization, split, combination, exchange of shares or similar transaction, then the Exchange Ratio shall be appropriately adjusted to reflect such action. The right of any holder of a Certificate to receive the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d) shall, to the extent provided in Section 2.2(i), be subject to and reduced by the amount of any withholding that is required under applicable Tax Law. (d)Dissenting Shares. (i)Shares that are issued and outstanding immediately prior to the Effective Time and which are held by holders who have not voted in favor of or consented to the Merger and who are entitled to demand and have properly demanded their rights to be paid the fair value of such Shares in 3 accordance with Section 262 of the DGCL (the "Dissenting Shares") shall not be cancelled and converted into the right to receive the Merger Consideration, and the holders thereof shall be entitled to only such rights as are granted by Section 262 of the DGCL; provided, however, that if any such stockholder of the Company shall fail to perfect or shall effectively waive, withdraw or lose such stockholder's rights under Section 262 of the DGCL, such stockholder's Dissenting Shares in respect of which the stockholder would otherwise be entitled to receive fair value under Section 262 of the DGCL shall thereupon be deemed to have been cancelled, at the Effective Time, and the holder thereof shall be entitled to receive the Merger Consideration (payable without any interest thereon) as compensation for such cancellation. (ii)The Company shall give Parent (A) prompt notice of any notice received by the Company of intent to demand the fair value of any Shares, withdrawals of such notices and any other instruments or notices served pursuant to Section 262 of the DGCL and (B) the opportunity to direct all negotiations and proceedings with respect to the exercise of appraisal rights under Section 262 of the DGCL.The Company shall not, except with the prior written consent of Parent or as otherwise required by an Order, (x) make any payment or other commitment with respect to any such exercise of appraisal rights, (y) offer to settle or settle any such rights or(z) waive any failure to timely deliver a written demand for appraisal or timely take any other action to perfect appraisal rights in accordance with the DGCL. (e)Notwithstanding anything in this Article II to the contrary, the Stock Consideration and the Cash Consideration paid for each Share converted pursuant to Section 2.1(c) shall be adjusted in the manner set forth herein to account for the excess cash paid to holders of Dissenting Shares pursuant to Section 2.1(d) over the amount of cash such holders would have received had the Dissenting Shares been converted pursuant to Section 2.1(c)(the "Dissenters' Excess Cash", which shall be equal to 40% of the total cash paid in exchange for the Dissenting Shares).First, the Cash Consideration payable for each Share shall be reduced pro rata by an aggregate amount equal to the Dissenters’ Excess Cash.Second, the Stock Consideration (and the Exchange Ratio) payable for each Share shall be increased pro rata by an aggregate amount equal to the Dissenters’ Excess Cash (based on the per share value of the Parent Common Stock as of the day immediately preceding the date of this Agreement).Nothing in this Section 2.1(e) is intended to result in a change to the aggregate amount of cash and the aggregate number of shares of Parent Common Stock payable in exchange for the Shares (including Dissenting Shares) as of the date of this Agreement pursuant to this Article II. Section 2.2Exchange of Certificates. (a)Exchange Agent.At the Effective Time, Parent shall deposit, or cause the Surviving Corporation to deposit with a bank or trust company designated by Parent and reasonably satisfactory to the Company (the "Exchange Agent"), for the benefit of the holders of Certificates (or, in the case of uncertificated Shares, evidence of such Shares in book-entry form), certificates representing Parent Common Shares in an amount sufficient to pay the Stock Consideration and cash in an amount sufficient to pay the Cash Consideration required to 4 be paid pursuant to Section 2.1(c) in the aggregate amount equal to the number of shares of Parent Common Stock and amount of cash into which such Shares have been converted (in each case, other than Dissenting Shares).In addition, Parent shall deposit with the Exchange Agent, as necessary from time to time after the Effective Time, cash in lieu of any fractional shares payable pursuant to Section 2.2(d).All cash and shares of Parent Common Stock deposited with the Exchange Agent pursuant to this Section 2.2(a) shall hereinafter be referred to as the "Exchange Fund". (b)Exchange Procedures.Promptly after the Effective Time, but in any event no later than the fifth Business Day after the Effective Time, Parent shall cause the Exchange Agent to mail to each holder of record of a Certificate (or, in the case of uncertificated Shares, evidence of such Shares in book-entry form) whose Shares were converted into the right to receive the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d) (i) a form of letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon proper delivery of the Certificates to the Exchange Agent and which shall be in customary form and contain customary provisions including customary provisions with respect to delivery of an "agent's message" with respect to Shares held in book-entry form) and (ii) instructions for use in effecting the surrender of the Certificates in exchange for the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d). Each holder of record of one or more Certificates shall, upon surrender to the Exchange Agent of such Certificate or Certificates (or, if applicable, delivery of an "agent's message"), together with such letter of transmittal, duly executed, and such other documents as may reasonably be required by the Exchange Agent, be entitled to receive in exchange therefor (i) the amount of cash to which such holder is entitled pursuant to Section 2.1(c), (ii) a certificate or certificates representing that number of whole shares of Parent Common Stock (after taking into account all Certificates surrendered by such holder) to which such holder is entitled pursuant to Section 2.1(c) and (iii) cash in lieu of any fractional shares payable pursuant to Section 2.2(d), and the Certificates so surrendered shall forthwith be cancelled.In the event of a transfer of ownership of Shares which is not registered in the transfer records of the Company, payment of the Merger Consideration may be made to a person other than the person in whose name the Certificate so surrendered is registered if such Certificate shall be properly endorsed or otherwise be in proper form for transfer and the person requesting such payment shall pay any transfer or other Taxes required by reason of the transfer or establish to the reasonable satisfaction of Parent that such Taxes have been paid or are not applicable. Until surrendered as contemplated by this Section 2.2(b), each Certificate shall be deemed at any time after the Effective Time to represent only the right to receive upon such surrender the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d). No interest shall be paid or will accrue on any payment to holders of Certificates or holders of Shares in book-entry form pursuant to the provisions of this Article II. (c)No Further Ownership Rights in Shares.The Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d) paid upon the surrender of Certificates (or, if applicable, delivery of an "agent's message") in accordance with the terms of this Article II shall be deemed to have been paid in full satisfaction of all rights pertaining to the Shares formerly represented by such Certificates.At the close of business on the day on which the Effective Time occurs, the share transfer books of the Company shall be closed, and there shall be no further registration of transfers on the share transfer books of the 5 Surviving Corporation of the Shares that were outstanding immediately prior to the Effective Time. If, after the Effective Time, any Certificate is presented to the Surviving Corporation for transfer, it shall be cancelled against delivery of and exchanged as provided in this Article II. (d)No Fractional Shares.No certificates or scrip representing fractional shares of Parent Common Stock shall be issued upon the surrender for exchange of Certificatesor holders of Shares in book-entry form (or, if applicable, delivery of an "agent's message"), and such fractional share interests shall not entitle the owner thereof to vote or to any rights of a stockholder of Parent.Each holder of Shares who otherwise would have been entitled to a fraction of a share of Parent Common Stock shall receive in lieu thereof cash equal to the product obtained by multiplying (A) the fractional share interest to which such holder (after taking into account all Shares formerly represented by all Certificates surrendered by such holder) would otherwise be entitled by (B) the per share closing price of the Parent Common Stock on the last trading day immediately prior to the Closing Date, as such price is reported on the NASDAQ Stock Market (as reported by Bloomberg Financial Markets or such other source as the parties shall agree in writing). (e)Termination of the Exchange Fund. Any portion of the Exchange Fund that remains undistributed to the holders of the Certificates or holders of Shares in book-entry form for six months after the Effective Time shall be delivered to Parent, upon demand, and any holders of the Certificates or holders of Shares in book-entry form who have not theretofore complied with this Article II shall thereafter look only to Parent for, and Parent shall remain liable for, payment of their claim for the Merger Consideration and cash in lieu of any fractional shares payable pursuant to Section 2.2(d) in accordance with this Article II. (f)No Liability. None of Parent, Merger Sub, the Company, the Surviving Corporation or the Exchange Agent shall be liable to any person in respect of any shares of Parent Common Stock or other distributions from the Exchange Fund properly delivered to a public official pursuant to any applicable abandoned property, escheat or similar Law. (g)Investment of Exchange Fund. The Exchange Agent shall invest the cash included in the Exchange Fund as directed by Parent(i) direct obligations of or guaranteed by the United States of America, (ii) commercial paper rated the highest quality by either Moody's Investors Services, Inc. or Standard & Poor's Rating Group, a division of The McGraw Hill Companies, Inc. or (iii) money market, bank repurchase agreements or bankers' acceptances of commercial banks with capital exceeding $3 billion, or any of the foregoing and, in any such case, no such investment shall be subject to an extended maturity that would prohibit immediate liquidation and access to such funds. Any interest and other income resulting from such investments shall be paid to and be income of Parent.
